       Case 2:21-cv-00677-GMN-NJK Document 7
                                           6 Filed 06/11/21
                                                   06/10/21 Page 1 of 2



 1   Paul D. Powell, Esq. (SBN 7488)
     Tom W. Stewart, Esq. (SBN 14280)
 2   The Powell Law Firm
     8918 Spanish Ridge Avenue, Suite 100
 3   Las Vegas, Nevada 89148
     paul@tplf.com | tom@tplf.com
 4   Phone: 702.728.5500 | Facsimile: 702.728.5501
     Attorneys for Plaintiff
 5
 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
     JAMES COBB, an individual,
 9                                                           Case No. 2:21-cv-00677-GMN-NJK
                    Plaintiff,
10          vs.
11                                                            STIPULATION AND ORDER TO AMEND
     ROY FLENOY, an individual; UNITED STATES
     POSTAL SERVICE; DOES I-X, and ROE                                  COMPLAINT
12
     CORPORATIONS I-X, inclusive,
13
14                  Defendants.

15
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff James Cobb, by
16
     and through his attorneys, Paul D. Powell, Esq. and Tom W. Stewart Esq., of The Powell Law Firm,
17
     and Defendants, Roy Flenoy and the United States Postal Service, by and through their attorney
18
     Irvin Brian, Esq., of United States Attorney’s Office, District of Nevada, that Plaintiff be permitted
19
     to substitute the United States of America as a Defendant in place of the currently named
20
     defendants, Roy Flenoy and the United States Postal Service.
21
     ///
22
23
24
25
26
27
28




                                                      -1-
       Case 2:21-cv-00677-GMN-NJK Document 7
                                           6 Filed 06/11/21
                                                   06/10/21 Page 2 of 2



 1
            The United States Attorney’s Office, District of Nevada is authorized to accept service of
 2
     the Amended Complaint, in this matter only, on behalf of the United States of America.
 3
            Pursuant to Local Rule 15-1(a), a proposed Amended Complaint is attached hereto as
 4
     Exhibit 1.
 5
 6   DATED this 27th day of May, 2021.                 DATED this ___       June 2021.
                                                                  10 day of ____,
 7
     THE POWELL LAW FIRM                               UNITED STATES ATTORNEY’S OFFICE,
 8                                                     DISTRICT OF NEVADA

 9        /s/Tom W. Stewart
     By: _______________________                           /s/Brian Irvin
                                                       By: _______________________
10   Tom W. Stewart, Esq.                              Brian Irvin, Esq.
     8918 Spanish Ridge Avenue, Suite 100              501 Las Vegas Blvd South Suite 1100
11   Las Vegas, Nevada 89148                           Las Vegas, Nevada 89101
     Attorneys for Plaintiff                           Attorneys for the United States
12
13
14                                               ORDER
15          IT IS SO ORDERED:
16
17
                                                        __________________________________
18
                                                        UNITED
                                                        United   STATES
                                                               States    DISTRICT
                                                                      Magistrate    JUDGE
                                                                                 Judge
19
20
                                                                  June 11, 2021
                                                          DATED: ___________________________
21
22
23   Respectfully submitted by:
24
     THE POWELL LAW FIRM
25
     /s/ Tom W. Stewart
26   Paul D. Powell, Esq. (7488)
27   Tom W. Stewart, Esq. (14280)

28




                                                    -2-
